Citation Nr: 0321906	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  03-01_196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.  This appeal arises from an April 2002 rating decision 
of the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, regional office (RO).
FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  The veteran's hearing was noted as normal at separation 
from service; the first objective indication of hearing loss 
was in 2002, approximately 56 years after the veteran's 
separation from service; the overall evidence of record does 
not reflect a link between the veteran's current bilateral 
hearing loss and service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and a sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§  1101, 1110, 
1112 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the January 
2003 statement of the case (SOC) of the laws and regulations 
pertaining to his claim.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim. 

An October 2001 letter to the veteran informed him of what 
information and evidence he needed to supply, and what VA 
would do to assist in obtaining pertinent evidence.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  It also specified what 
evidence the veteran must obtain to successfully prosecute 
his claim, what evidence VA had obtained, and that VA had 
assisted him in attempting to obtain evidence that he had 
identified as relevant to his claim.  Additionally, the 
letter contained the provisions of 38 C.F.R. § 3.159 (2002).  
The veteran noted medical treatment by several physicians 
beginning in 1949 and continuing through the early 1950s for 
an ear problem.  The RO attempted to contact the treating 
physicians in an effort to retrieve the relevant medical 
evidence.  However, no such evidence was retrieved by the RO.  
There is no indication that the relevant medical records are 
currently available.  The veteran has not identified any 
additional evidence to be obtained.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  Sensorineural hearing loss may be 
presumed to have been incurred during service if it is 
manifest to a degree of 10 percent or more within the first 
year following service.  38 U.S.C.A. § 1101, 1112 (West 
2002).  

The service medical records show that the veteran's hearing 
was within normal limits in both ears at the entrance 
examination in September 1944.  There were no complaints or 
treatments with respect to the ears or hearing during 
service.  The separation examination in July 1946 noted 15/15 
hearing in each ear by whispered voice testing.

In his appeal, the veteran stated that he fought in the 
Battle of the Bulge and that he was "bombed and fired upon" 
while serving in Europe.  However, the veteran's separation 
Form 53-55 reflects that he did not arrive in the European 
Theatre of Operations until April 1945, some three months 
after the conclusion of the Battle of the Bulge. The same 
document further indicates that the veteran's occupational 
specialty was that of "cook", and that the veteran attended 
baking and cooking schools.   

In his statement in support of claim, dated February 2003, 
the veteran contends that "there is an error in [his] 
service dates."  The veteran stated that the VA had 
incorrectly identified the veteran's service in the European 
Theatre of Operations, contending that separation Form 53-55 
was incorrect in identifying the veteran's discharge date as 
July 29, 1946.  However, the veteran goes on to state that he 
was "discharged on July 29, 1946," the same date listed on 
the veteran's Form 53-55. 

Also in his appeal of January 2003, the veteran attached a 
copy of the SOC bearing notes and commentary made by the 
veteran.  The veteran altered the date he first served in 
Europe, changing it from April 3, 1945 to April 3, 1944.  Yet 
the veteran's Form 53-55 reflects that he did not enter 
active duty until October 1944.  The Board notes that the 
veteran's representative has requested that VA obtain the 
veteran's service personnel records in an attempt to verify 
his dates of service in the European Theatre of Operations.  
Given the aforementioned discrepancies in the veteran's 
recollection as to his personal history, there is no evidence 
to suggest that Form 53-55 is incorrect, or that a further 
investigation into the veteran's service record is warranted. 

The record contains no objective evidence of any treatment 
for or complaints of hearing loss in the years following 
service.  

A VA examination was conducted in March 2002.  The report 
indicates a moderate-to-severe mixed hearing loss for the 
right ear and mild-to-moderately severe mixed hearing loss 
for the left ear.  The examiner relied upon veteran's own 
testimony in concluding that veteran's exposure to noise 
while in combat is as likely as not a secondary contributing 
factor to his hearing loss.  However, in reviewing the 
evidence of record, the Board notes that there is no 
objective evidence demonstrating hearing loss during the 
veteran's period of service. 

The first showing of complaints of hearing problems in the 
record occurs approximately 56 years following the veteran's 
separation from service.  The medical opinion purporting to 
show a nexus between current pathology and the veteran's 
period of service is based on the veteran's own reported 
history of exposure to noise trauma during combat which is 
not supported by the evidence regarding the veteran's dates 
of service.  Medical opinions have no probative value when 
they are based on an inaccurate factual predicate, such as 
the veteran's self- reported and inaccurate history.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 548 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993), and most recently, Pond v. 
West, 12 Vet. App. 341 (1999) where the appellant was himself 
a physician.

The current VA audiologic findings show that the veteran has 
a current bilateral hearing loss by VA standards.  38 C.F.R. 
§ 3.385 (2002).  However, there is no objective evidence 
which would connect the current hearing loss to the veteran's 
period of service more than five decades earlier. 

The veteran has contended in written statements and in 
histories reported to medical care providers that his hearing 
loss was attributable to noise exposure during service.  The 
issue is whether the veteran developed a chronic hearing 
disorder during service to which the current complaints are 
causally related.  The veteran believes that there is a 
causal relationship.  However, his lay statements are 
contradicted by the medical evidence showing a normal 
separation examination in 1946, and the lack of objective 
evidence of hearing loss diagnosis until many decades after 
service.  By themselves, the lay statements are not competent 
evidence to support a finding on a medical question requiring 
special experience or special knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The objective evidence does not indicate the presence of 
hearing loss until 2002, approximately 56 years after 
separation from service, and there is no competent evidence 
showing a causal link between the current hearing problems 
and military service.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 1101, 1112 (West 2002); 38 C.F.R. § 3.303 
(2002).  Since the weight of the evidence for and against the 
claim is not in relative equipoise, the reasonable doubt rule 
does not apply.  38 C.F.R. § 3.102 (2002).


(CONTINUED ON NEXT PAGE)





ORDER
The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

